The defendant, with several others, the widow and next of kin of Robert Tucker, deceased, executed to the plaintiffs their joint and several bond, to pay to them the sum of $200, upon condition that they, the plaintiffs, broke the will of said deceased; and in the bond it was stipulated that the plaintiffs, if they failed to break the will, "should pay all the costs onthe suit that will be brought." The suit was brought, and upon the trial the will was not broken, but established as to the real estate. After the determination of the suit, this action was brought on the bond, to recover the sum of $50, a balance due upon it. Among other pleas was the following: "That the bond was contrary to the policy of the law, and void." His Honor, the presiding judge, being of opinion with the defendant upon this special plea, the plaintiffs submitted to a nonsuit and appealed to this Court.
We had thought that at this day not a doubt could rest upon     (202) the correctness of the opinion expressed by the judge below. The object of all laws is to repress vice and to promote the general welfare of the State; and no one can be assisted by the law in enforcing demands founded on a breach or violation of its principles. Hence sprung the maxim at common law, "Ex turpi contractu non oritur actio." It is the public good which allows a contract to be impeached for the illegality of the consideration. Nor does a seal, which in itself imports a consideration, protect the contract from being investigated in a court of common law. A defendant, therefore, though he is not at liberty to show that a bond executed by him is without consideration, may, nevertheless, prove that the consideration upon which it was given is illegal, as being immoral or contrary to public policy. And among the latter the most prominent are contracts affecting the course of justice. They are the most prominent because every individual in the community is interested in the pure and upright administration of the laws. Every contract, therefore, for the compounding or stifling of a criminal *Page 142 
prosecution for a felony or misdemeanor of a public nature is void. Collinsv. Blantern, 2 Wil., 347; Stanly v. Jones, 20 E. C. L., 165. Maintenance is an offense against public justice, and is defined by Justice Blackstone, 4 Com., 134, to be "an officious intermeddling in a suit that no way belongs to one by maintaining or assisting either party, with money or otherwise, to prosecute or defend it, and is punishable at common law by fine or imprisonment." Champerty is a species of maintenance, being a bargain with a plaintiff or defendant to divide the subject in dispute, if they prevail, whereupon the champertor is to carry on the suit at his own expense. Mr. Blackstone calls such persons "pests of society, (203) that are perpetually endeavoring to disturb the repose of their neighbors, and officiously interfering in other men's quarrels." "These offenses," he observes, "relate chiefly to the commencement of suits." All contracts, then, founded upon either or both of these offenses are absolutely void. In this case the defendant has not been driven to parol evidence to establish his defense. It is stated on the face of the instrument, as the consideration upon which the contract was made. It was an officious intermeddling by the plaintiffs in a suit that no way concerned them, and assisting the obligors with money in carrying on a suit to be commenced. Such a contract is immoral and illegal, and a court of law cannot lend its aid to enforce it.
PER CURIAM.                                 Affirmed.
Cited: Barnes v. Strong, 54 N.C. 107; Munday v. Whissenhunt, 90 N.C. 461;Smith v. Hartsell, 150 N.C. 80.